MEMORANDUM ***
We are asked to decide whether the Bankruptcy Court abused its discretion in authorizing the compromise of claims in Appellant Ramin Yeganeh’s Chapter 7 bankruptcy proceedings. In re A & C Properties, 784 F.2d 1377, 1380 (9th Cir. 1986). We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. The district court found no abuse of discretion in its thorough and well-reasoned order dated October 23, 2006, 2006 WL 3020939. We affirm for the reasons stated in the district court’s order.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.